Citation Nr: 0946776	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-43 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant had a period of active duty for training (ADT) 
from May 31, 1973 to September 27, 1973.  Subsequently, he 
served in the Army National Guard with various period of 
inactive duty training (IADT) and ADT.  There is no evidence 
showing that he ever had a further period of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
asthma.

In September 2006, the appellant testified at a hearing at 
the RO before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.

The case was previously before the Board in November 2006, 
when it was remanded for additional development including 
examination of the veteran and medical opinions.  


FINDINGS OF FACT

1.  The appellant had a period of ADT from May 31, 1973 to 
September 27, 1973; medical records for this period of 
service are not available.

2.  The appellant's service subsequent to September 1973 was 
in the Army National Guard with various periods of ADT and 
IDT.

3.  Service treatment records dated in 1985 do not reveal any 
respiratory disorder; the appellant did not report a history 
of asthma.

4.  Service treatment records dated in 1989 do not reveal any 
respiratory disorder; the appellant reported a history of 
asthma at this time.

5.  Service treatment records from 1990 reveal that the 
appellant had an asthma attack; a history of life long asthma 
was noted.  

6.  There are current medical diagnoses of asthma and chronic 
obstructive pulmonary disease (COPD) related to smoking.

7.  There is no competent medical evidence of record showing 
that the appellant's asthma was incurred in, or aggravated 
by, a period of active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma 
have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§  3.303, 3.310(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2002 and September 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

An April 2006 letter provided the appellant with notification 
of the laws regarding degrees of disability and effective 
dates.  The issue on appeal was subsequently readjudicated in 
a September 2009 Supplemental Statement of the Case.  

VA has obtained service treatment records, VA treatment 
records, private medical records, assisted the appellant in 
obtaining evidence, afforded him a physical examination, and 
afforded him the opportunity to present hearing testimony, 
statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file and he has not 
contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Veteran Status

The appellant claims entitlement to service connection for 
asthma.  In written statements, he claims that he developed 
asthma during his period of ADT from May to September 1973.  
He further claims that he was ultimately discharged from the 
Army National Guard in 1990 because of asthma.  

At his September 2006 hearing the appellant testified that 
the reason he believed he was entitled to service connection 
for asthma was because he was discharged from the "Army 
Reserve" in 1990 because of his asthma medical condition.

"Status as a 'veteran' is one of the five elements of a 
claim for service- connection benefits."  Dingess v. 
Nicholson 19 Vet.App. 473, 484 (2006).

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT] during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training [IADT] during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training, or 
for injury incurred during  inactive duty training.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his or her entrance into service, or where clear and 
unmistakable evidence (obvious or manifest) demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. §§ 
1110, 1131, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

The presumption of soundness does not apply to a claimant who 
had only active duty for training and who is not otherwise a 
veteran, for example, by reason of having a service connected 
disability.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153; 38.C.F.R.  3.306(a).  This "presumption of 
aggravation" applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 
9 Vet. App. 402, 405 (1996).  

The presumption of aggravation also does not apply to a 
claimant who had only active duty for training and who is not 
otherwise a veteran, again by reason of having a service 
connected disability.  Paulson, 7 Vet. App. at  471.  

The appellant had a period of ADT from May 31, 1973 to 
September 27, 1973.  Subsequently, he served in the Army 
National Guard with various periods of IADT and ADT.  There 
is no evidence showing that he ever had a further period of 
active duty.  

III. Service Connection

The appellant claims entitlement to service connection for 
asthma.  He asserts that he developed asthma during his 
period of ADT from May to September 1973.  He further avers 
that he was ultimately discharged from the Army National 
Guard in 1990 because of asthma.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability on 
the basis of aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304, 3.306 (2002).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2002).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b) (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his or her entrance into service, or where clear and 
unmistakable evidence (obvious or manifest) demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. §§ 
1110, 1131, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153; 38.C.F.R.  3.306(a).  This "presumption of 
aggravation" applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 
9 Vet. App. 402, 405 (1996).  

However, the presumptions of soundness on entry to service, 
and of aggravation of a pre-existing disability and do not 
apply to a claimant who had only active duty for training and 
who is not otherwise a veteran, for example, by reason of 
having a service connected disability.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  As the appellant is not a 
veteran, these presumptions do not apply.  

The appellant had his initial period of ADT from May to 
September 1973.  He asserts that he developed asthma during 
this initial period of service and further claims that he had 
an asthma attack during this period of service.  VA has been 
unable to obtain service treatment records for this period of 
service.  

VA has obtained the appellant service treatment records for 
his subsequent service in the National Guard.  In July 1985, 
a medical examination of the appellant was conducted with 
respect to his National Guard duty.  Clinical evaluation of 
his chest and lungs was "normal."  No abnormality or 
respiratory disorder was noted by the examiner.  On the 
accompanying report of medical history, the appellant 
specifically indicated "no" to the questions which asked if 
he had a history of asthma and shortness of breath.  

In June 1989, another periodic medical examination of the 
appellant was conducted in conjunction with his service in 
the National Guard.  Again, clinical evaluation of his chest 
and lungs was "normal."  No abnormality or respiratory 
disorder was noted by the examiner.  This time, the appellant 
indicated a history of asthma on the accompanying report of 
medical history.  The examiner specifically noted "no 
hospitalizations for asthma since 20 years ago.  Averages 
asthma attack every 2 years or so."

Service treatment records dated July 1990 reveal that the 
appellant required treatment for an asthma attack on field 
duty in the National Guard.  A July 1990 service department 
consultation report indicated that the appellant had 
"lifelong asthma - not responding to current medications."  
A letter dated September 1990 reveals that the appellant was 
determined to be not medically qualified for retention 
because of his asthma and was to be separated from service in 
the National Guard.  

Private medical treatment records dated in 1997 and 1998 
reveal that the appellant was treated for symptoms of 
productive cough and wheezing.  The diagnosis was COPD 
related to smoking.  Treatment with albuterol was indicated.  

VA treatment records dated in 2006 reveal that the appellant 
had symptoms of shortness of breath and wheezing.  He 
indicated a history of asthma with treatment with albuterol.  
These records indicate a history of asthma diagnosed in 1973.  
However, this appears to have been based solely on the 
appellant's reported history.  

In June 2008, a VA examination of the appellant was 
conducted.  The examiner did not have access to the claims 
file.  The appellant reported that he was hospitalized and 
diagnosed with asthma during service in 1973.  He also 
reported presently having asthma attacks every two to three 
weeks.  He reported treatment with an over-the-counter 
bronchial mist inhaler.  Shortness of breath was noted on 
physical examination.  X-ray examination revealed findings 
consistent with mild to moderate COPD.  The diagnosis was 
asthma, which the appellant reported was diagnosed during 
service in 1973, and COPD, due to smoking.  

The examining physician subsequently reviewed the claims 
file.  In September 2008, the examiner provided a medical 
opinion. The examiner noted the appellant's treatment for an 
asthma attack during National Guard duty in 1990.  Based upon 
this the examiner's opinion was that it was likely as not 
that any respiratory disability "began or was aggravated 
during ACDUTRA in the National Guard."  

The RO returned the claims file to the examiner with 
clarification of the appellant's service.  The examiner again 
reviewed the evidence of record and noted that the 1989 
service department examination history indicated a history of 
asthma 20 years prior, which would have put the onset in 
1969, which was prior to the Veteran's entry into ADT in 
1973.  The examiner also noted the prior reported medical 
history in 1990 that the appellant had "lifelong asthma."  
As a result of this more thorough review of the evidence, the 
examiner's medical opinion was that it could not be resolved 
without resort to speculation if the Veteran's asthma began 
during his periods of duty in 1973 or 1990.  

The appellant reports that he had an asthma attack during ADT 
in 1973 and that he was diagnosed with asthma at that time.  
He further asserts having asthma attacks subsequent this.  
His lay testimony is competent to establish the occurrence of 
an injury, or readily identifiable symptoms such as shortness 
of breath.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  However, his subsequent reports of his medical 
history of asthma are inconsistent with this.  In subsequent 
service treatment records, he reported a lifelong history of 
asthma dating back to 1969, which is before he entered ADT in 
1973.  

The VA medical opinion of record indicates that the 
appellant's asthma cannot be linked to any period of National 
Guard service, either directly or by aggravation, without 
resort to speculation.  The recent private medical evidence 
primarily shows diagnoses of COPD related to smoking.  For 
claims filed after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the use of tobacco 
products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  

There is no competent medical evidence of record that the 
Veteran's asthma was first incurred during active service.  
Nor is there any competent medical evidence of record that 
the Veteran's asthma, if it did in fact precede his active 
service, was aggravated during active service.  In light of 
the Veteran's inconsistent statements regarding the date of 
onset of his asthma; his 1985 report of medical history 
wherein he denies any shortness of breath, asthma, or any 
other respiratory problem; "normal" chest and lungs in 1985 
and 1989 medical examinations in conjunction with his 
National Guard service; and the first actual diagnosis of 
asthma in 1990; the Board finds the Veteran's statements that 
asthma either pre-dated his 1973 ADT and was aggravated 
during his ADT, or began during his 1973 ADT to be not 
credible.  

The preponderance of the evidence is against the claim for 
service connection for asthma; there is no doubt to be 
resolved; and service connection is not warranted.  


ORDER

Service connection for asthma is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


